DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/31/2021 has been entered.
Response to Arguments
Applicant's arguments filed 08/31/2021 have been fully considered but they are not persuasive. Regarding at least independent claim 1, the applicant argues the rejection under 35 U.S.C 103 is improper over Yin US 2020/0117034 in view of Nakamura US 2019/0278132 fails to disclose “within the through-hole area, the polarizer covers the antireflection coating”. The Examiner respectfully disagrees. 
Regarding applicant’s argument, Nakamura discloses “within the through-hole area, the polarizer (12) covers the antireflection coating (13)” (see figs.6 and 10 discloses within the through-hole area, the polarizer 12 covers the bottom surface of the antireflection coating 13). Thus, The Examiner finds Nakamura discloses “within the through-hole area, the polarizer covers the antireflection coating”.
Therefore, The Examiner maintains the rejection. 

Claim Objections
Claim 1-3 and 9-13 objected to because of the following informalities:  


All the phase “first antireflection coating” in claims 2 and 3 should be “second antireflection coating”;
In claim 8, the phase “the first antireflection coating” should be “a second antireflection coating” is referring to figs.9 and 11 because the first antireflection coating can not located in two different positions at the same time;
In claim 9, the claim limitations “the first antireflection coating is disposed on an outer surface of the cover plate away from the camera, and the second antireflection coating is disposed on a first surface of the color film substrate” should be “first antireflection coating is disposed on a first surface of the color film substrate” because deleted claim limitation is duplicated with the claim limitation of claim 2;
In claim 10, the claim limitations “the first antireflection coating is disposed on an outer surface of the cover plate away from the far camera, and the second antireflection coating is disposed on a surface of the array substrate away from the far camera” should be “a third antireflection coating is disposed on a surface of the array substrate away from the 
In claim 11, the claim limitations “the first antireflection coating is disposed on a first surface of the color film substrate, and the second antireflection coating is disposed a third antireflection coating is disposed on a surface of the array substrate away from the 
In claim 12, the claim limitations “the antireflection coating further comprises a third antireflection coating, the first antireflection coating is disposed on an outer surface of the cover plate away from the camera, the second antireflection coating is disposed on a first surface of the color film substrate, and the third antireflection coating is disposed on a surface of the array substrate away from the far camera” should be “first antireflection coating is disposed on a first surface of the color film substrate, and a third antireflection coating is disposed on a surface of the array substrate away from the 
Claim 13 should be depended on claim 2 instead of claim 1, and the phase “the first antireflection coating” should be “the second antireflection coating”;
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin US 2020/0117034 in view of Nakamura US 2019/0278132.
Regarding claim 1, Yin discloses an optical assembly, in at least figs.1-4, 7,10 and 15, applied to a mobile terminal comprising a camera (409), wherein the optical assembly comprises: a cover plate (400), an optical transparent adhesive (401), a polarizer (402a), a display panel (141), and a first antireflection coating (411), wherein
the cover plate is light-transmissive and adheres to a first surface of the polarizer using the optical transparent adhesive (see fig.4);
a second surface of the polarizer adheres to a first surface of the display panel (see fig.4);
the polarizer is provided with a through-hole (410) at a location corresponding to the camera (see fig.4);

the first antireflection coating is disposed on the first surface of the display panel at the location corresponding to the camera (see para.91 and fig.7 discloses the antireflection coating can be formed in all the through-holes 410 in fig.4, like elements 710 in fig.7); within the through-hole area, the first antireflection coating covers the first surface of the display panel (see para.91 and fig.7 discloses the antireflection coating can be formed in all the through-holes 410 in fig.4, like elements 710 in fig.7), and the first antireflection coating is configured to reduce reflectivity of incident light entering the camera (see fig.4).
Yin does not explicitly disclose within the through-hole area, the polarizer covers the first antireflection coating.
Nakamura discloses an optical assembly, in at least figs.6, 10, 2 and 12, within the through-hole area, the polarizer (12) covers the antireflection coating (13) for the purpose of preventing light reflectance and increasing light transmittance (para.6 and 7, figs.12 and 13).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have within the through-hole area, the polarizer covers the antireflection coating as taught by Nakamura in the optical assembly of Yin in order to have within the through-hole area, the polarizer covers the 
Regarding claim 8, Yin discloses the display panel comprises an array substrate (403b and 406), a color film substrate (403a and 4040), and liquid crystal (405), the array substrate and the color film substrate are cell-assembled together (see fig.4), and the liquid crystal is disposed between the array substrate and the color film substrate (see fig.4), and within the through-hole area, the display panel is further provided with an opaque hollow column body (408); and a second antireflection coating is disposed in a hollow area in the opaque hollow column body (see para.91 and fig.7 discloses the antireflection coating can be formed in all the through-holes 410 in fig.4, like elements 710 in fig.7).
Regarding claim 20, Yin in view of Nakamura discloses a display apparatus, in at least figs.1-4, 7,10 and 15, comprising a camera (409) and the optical assembly as claimed in claim 1 (see the rejection of claim 1 above).

Claims 2, 3, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin US 2020/0117034 in view of Nakamura US 2019/0278132 as applied to claim 1 above, and further in view of Li US 2014/0125900.
Regarding claims 2 and 3, Yin discloses an outer surface of the cover plate away from the camera (see at least figs.4, 7, 10 and 15).
Yin in view of Nakamura does not explicitly disclose a second antireflection coating is disposed on the outer surface of the cover plate, and the second antireflection coating covers the outer surface of the cover plate.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an antireflection coating is disposed on the outer surface of the cover plate, and the antireflection coating covers the outer surface of the cover plate as taught by Li in the optical assembly of Yin in view of Nakamura in order to have a second antireflection coating is disposed on the outer surface of the cover plate, and the second antireflection coating covers the outer surface of the cover plate for the purpose of preventing external light from reflecting on the outer surface of the cover plate.
Regarding claim 9, Yin discloses the display panel comprises an array substrate (403b and 406), a color film substrate (403a and 4040), and liquid crystal (405), the array substrate and the color film substrate are cell-assembled together (see fig.4), and the liquid crystal is disposed between the array substrate and the color film substrate (see fig.4), and within the through-hole area, the display panel is further provided with an opaque hollow column body (408); and the first antireflection coating is disposed on a first surface of the color film substrate (see para.91 and fig.7 discloses the antireflection coating can be formed in all the through-holes 410 in fig.4, like elements 710 in fig.7).
Regarding claim 10, Yin discloses the display panel comprises an array substrate (403b and 406), a color film substrate (403a and 4040), and liquid crystal  and a third antireflection coating is disposed on a surface of the array substrate away from the camera (see para.91 and fig.7 discloses the antireflection coating can be formed in all the through-holes 410 in fig.4, like elements 710 in fig.7).
Regarding claim 11, Yin discloses the display panel comprises an array substrate (403b and 406), a color film substrate (403a and 4040), and liquid crystal (405), the array substrate and the color film substrate are cell-assembled together (see fig.4), and the liquid crystal is disposed between the array substrate and the color film substrate (see fig.4), and within the through-hole area, the display panel is further provided with an opaque hollow column body (408); and the first antireflection coating is disposed on a first surface of the color film substrate (see para.91, figs.4 and 7), and a third antireflection coating Is disposed on a surface of the array substrate away from the camera (see para.91, figs.4 and 7).
Regarding claim 12, Yin discloses the display panel comprises an array substrate (403b and 406), a color film substrate (403a and 4040), and liquid crystal (405), the array substrate and the color film substrate are cell-assembled together (see fig.4), and the liquid crystal is disposed between the array substrate and the color film substrate (see fig.4), and within the through-hole area, the display panel is further provided with an opaque hollow column body (408); and the first antireflection coating is disposed on a first surface of the color film substrate (see para.91, figs.4 and 7), and a .

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin US 2020/0117034 in view of Nakamura US 2019/0278132 as applied to claim 2 above, and further in view of Fujii US 2019/0079339.
Regarding claim 13, Yin in view of Nakamura does not explicitly disclose the second antireflection coating comprises a first light-transmissive film layer and a second light-transmissive film layer, the first light-transmissive film layer is disposed on a side surface of the second light-transmissive film layer away from the camera, and the second light-transmissive film layer is disposed on a transparent plate; and a refractive index of the first light-transmissive film layer is less than a refractive index of the second light-transmissive film layer, and the refractive index of the second light-transmissive film layer is greater than a refractive index of the transparent plate.
Fujii discloses an optical assembly, in at least figs.2 and 11, the antireflection coating (40/240) comprises a first light-transmissive film layer (42a) and a second light-transmissive film layer (41a), the first light-transmissive film layer is disposed on an outer side surface of the second light-transmissive film layer, and the second light-transmissive film layer is disposed on a transparent plate (20/220, para.44 discloses a soda-lime glass has refractive index of 1.46); and a refractive index of the first light-transmissive film layer is less than a refractive index of the second light-transmissive film layer (see para.50), and the refractive index of the second light-transmissive film 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the antireflection coating comprises a first light-transmissive film layer and a second light-transmissive film layer, the first light-transmissive film layer is disposed on a side surface of the second light-transmissive film layer, and the second light-transmissive film layer is disposed on a transparent plate; and a refractive index of the first light-transmissive film layer is less than a refractive index of the second light-transmissive film layer, and the refractive index of the second light-transmissive film layer is greater than a refractive index of the transparent plate as taught by Fujii in the optical assembly of Yin in view of Nakamura in order to have the second antireflection coating comprises a first light-transmissive film layer and a second light-transmissive film layer, the first light-transmissive film layer is disposed on a side surface of the second light-transmissive film layer away from the camera, and the second light-transmissive film layer is disposed on a transparent plate; and a refractive index of the first light-transmissive film layer is less than a refractive index of the second light-transmissive film layer, and the refractive index of the second light-transmissive film layer is greater than a refractive index of the transparent plate for the purpose of preventing light reflectance and increasing light transmittance.
Regarding claim 14, Fujii discloses the transparent plate comprises the cover plate (para.51 and 44) for the purpose of preventing external light from reflecting on the cover glass (para.2). The reason for combining is the same as claim 13.

s 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin US 2020/0117034 in view of Nakamura US 2019/0278132 and Fujii US 2019/0079339 as applied to claim 13 above, and further in view of Ogino US 2010/0289939.
Regarding claims 15-17, Yin in view of Nakamura and Fujii does not explicitly disclose a thickness of the first light-transmissive film layer is equal to odd-numbered times a quarter wavelength of the incident light, a thickness of the second light-transmissive film layer is equal to odd-numbered times a quarter wavelength of the incident light, or a thickness of the first light-transmissive film layer is the same as that of the second light-transmissive film layer.
Ogino discloses an optical assembly, in at least figs.16 and 4, a thickness of the first light-transmissive film layer is equal to odd-numbered times a quarter wavelength of the incident light (para.102 and 183), a thickness of the second light-transmissive film layer is equal to odd-numbered times a quarter wavelength of the incident light (para.102 and 183), or a thickness of the first light-transmissive film layer is the same as that of the second light-transmissive film layer (para.102 and 183, see figs.4 and 16) for the purpose of providing the antireflection function (para.102) and forming the antireflection layer with two layers (para.180).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a thickness of the first light-transmissive film layer is equal to odd-numbered times a quarter wavelength of the incident light, a thickness of the second light-transmissive film layer is equal to odd-numbered times a quarter wavelength of the incident light, and a thickness of the first light-transmissive film layer is the same as that of the second light-transmissive film .

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin US 2020/0117034 in view of Nakamura US 2019/0278132 and Fujii US 2019/0079339 as applied to claim 13 above, and further in view of Kai US 2010/0196655.
Regarding claims 15-17, Yin in view of Nakamura and Fujii does not explicitly disclose a thickness of the first light-transmissive film layer is equal to odd-numbered times a quarter wavelength of the incident light, a thickness of the second light-transmissive film layer is equal to odd-numbered times a quarter wavelength of the incident light, or a thickness of the first light-transmissive film layer is the same as that of the second light-transmissive film layer.
Kai discloses an optical assembly, a thickness of the first light-transmissive film layer is equal to odd-numbered times a quarter wavelength of the incident light (para.231), a thickness of the second light-transmissive film layer is equal to odd-numbered times a quarter wavelength of the incident light (para.229), or a thickness of the first light-transmissive film layer is the same as that of the second light-transmissive film layer (para.232) for the purpose of allowing the antireflective layer to obtain a flatter reflection spectrum (para.229).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a thickness of the first light-transmissive film layer is equal to odd-numbered times a quarter wavelength of the 
Regarding claim 18, Yin in view of Nakamura and Fujii does not explicitly disclose the refractive index of the first light-transmissive film layer is 1.3, and the refractive index of the second light-transmissive film layer is 1.5.
Kai discloses an optical assembly, the refractive index of the first light-transmissive film layer is 1.3 (para.227 discloses 1.23 to 1.38), and the refractive index of the second light-transmissive film layer is 1.5 (para.227 discloses the difference between low refractive index layer and the high refractive index layer is 0.15 or more, so that the high refractive index can be 1.45 to 1.80) for the purpose of allowing the antireflective layer to obtain a flatter reflection spectrum (para.229).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the refractive index of the first light-transmissive film layer is 1.3, and the refractive index of the second light-transmissive film layer is 1.5 as taught by Kai in the optical assembly of Yin in view of Nakamura and Fujii for the purpose of allowing the antireflective layer to obtain a flatter reflection spectrum.

19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin US 2020/0117034 in view of Nakamura US 2019/0278132 and Fujii US 2019/0079339 as applied to claim 13 above, and further in view of Kim US 2015/0015958.
Regarding claim 19, Yin in view of Nakamura and Fujii does not explicitly disclose the material of the first light-transmissive film layer comprises magnesium fluoride, and the material of the second light-transmissive film layer comprises indium tin oxide.
Kim discloses an optical assembly, in at least figs.1 and 4, the material of the first light-transmissive film layer comprises magnesium fluoride (para.90), and the material of the second light-transmissive film layer comprises indium tin oxide (para.90) for the purpose of forming the antireflective film with multi-layer type (para.88).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the material of the first light-transmissive film layer comprises magnesium fluoride, and the material of the second light-transmissive film layer comprises indium tin oxide as taught by Kim in the optical assembly of Yin in view of Nakamura and Fujii for the purpose of forming the antireflective film with multi-layer type.

Claims 13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin US 2020/0117034 in view of Nakamura US 2019/0278132 as applied to claim 2 above, and further in view of Kai US 2010/0196655.
Regarding claim 13, Yin in view of Nakamura does not explicitly disclose the antireflection coating comprises a first light-transmissive film layer and a second light-
Kai discloses an optical assembly, the antireflection coating (antireflection layer) comprises a first light-transmissive film layer (low refractive-index layer) and a second light-transmissive film layer (high refractive-index layer), the first light-transmissive film layer is disposed on an outer side surface of the second light-transmissive film layer (para.243,448 and 449), and the second light-transmissive film layer is disposed on a transparent plate (a hard coating layer, para.243,448 and 449); and a refractive index of the first light-transmissive film layer is less than a refractive index of the second light-transmissive film layer (para.227), and the refractive index of the second light-transmissive film layer is greater than a refractive index of the transparent plate (para.227 and 228) for the purpose of allowing the antireflective layer to obtain a flatter reflection spectrum (para.229).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the antireflection coating comprises a first light-transmissive film layer and a second light-transmissive film layer, the first light-transmissive film layer is disposed on a side surface of the second light-transmissive film layer, and the second light-transmissive film layer is disposed on a transparent plate; and a refractive index of the first light-transmissive film layer is less 
Regarding claims 15-17, Kai discloses a thickness of the first light-transmissive film layer is equal to odd-numbered times a quarter wavelength of the incident light (para.231), a thickness of the second light-transmissive film layer is equal to odd-numbered times a quarter wavelength of the incident light (para.229), or a thickness of the first light-transmissive film layer is the same as that of the second light-transmissive film layer (para.232) for the purpose of allowing the antireflective layer to obtain a flatter reflection spectrum (para.229). The reason for combining is the same as claim 13.
Regarding claim 18, Kai discloses an optical assembly, the refractive index of the first light-transmissive film layer is 1.3 (para.227 discloses 1.23 to 1.38), and the refractive index of the second light-transmissive film layer is 1.5 (para.227 discloses the difference between low refractive index layer and the high refractive index layer is 0.15 .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIA X PAN/           Primary Examiner, Art Unit 2871